Citation Nr: 0947721	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.	Entitlement to an initial compensable rating for right 
great toe injury residuals. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from April 2000 to April 
2003.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in St. 
Petersburg, Florida, and Montgomery, Alabama. Jurisdiction 
over this case was later transferred to the RO located in 
Columbia, South Carolina.

The claims on appeal originate from the Veteran's expression 
of disagreement with the initial assigned noncompensable 
ratings for low back strain, and residuals of a right great 
toe injury, respectively. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals the initial rating 
for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity 
of it since the effective date of service connection). During 
pendency of the appeal, a May 2004 RO rating decision 
increased to 10 percent the evaluation for low back strain, 
from the April 10, 2003 effective date of service connection. 
This notwithstanding, the claim for a still higher schedular 
rating prevails. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) 
(the claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise).

In a May 2007 decision, the Board denied a claim then on 
appeal for service connection for bilateral shin splints. The 
Board remanded the remaining increased rating claims for 
further evidentiary development. These matters have since 
returned for appellate disposition.


FINDINGS OF FACT

1.	From April 10, 2003 to September 25, 2003, the Veteran's 
low back strain       did not involve lumbosacral strain with 
muscle spasm on extreme forward bending and with unilateral 
loss of lateral spine motion in a standing position, or 
otherwise involve moderate limitation of motion. 

2.	Since the September 26, 2003 regulatory revision to the 
criteria for musculoskeletal spine disorders, there is 
evidence of forward flexion of the lumbar spine limited to 60 
degrees.

3.	The Veteran's right great toe injury residuals are not 
manifested by a moderate foot injury.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 
percent for low back strain from April 10, 2003 to September 
25, 2003, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

2.	The criteria are met for a 20 percent rating for low 
back strain since September 26, 2003. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Codes 5292 (prior to September 
26, 2003), 5237 (2009).

3.	The criteria for an initial compensable rating for right 
great toe injury residuals     are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

In regard to the claims on appeal for higher initial 
evaluations for service-connected disability, the requirement 
of VCAA notice does not apply. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."      See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is 
the case here, in that the claims for service connection for 
both low back strain, and a right great toe injury have been 
substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary. In any 
event, the RO has provided May 2007 notice correspondence 
that directly addressed the evidentiary requirements to 
substantiate the claims on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone VA medical 
examinations. See 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). While 
additional VA examinations were scheduled for September 2009, 
the Veteran did not report after receipt of notice of the 
examination date. As explained below, this case is therefore 
being evaluated based on the existing medical evidence of 
record. The Veteran also requested the opportunity for a 
hearing before RO personnel, but did not report on the 
scheduled April 2005 hearing date. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where as here, the veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

As an initial matter, the Board's May 2007 remand directive 
requested that the Veteran be provided VA Compensation and 
Pension examinations of the spine and feet to ascertain the 
severity of her service-connected disabilities under 
evaluation. Records show that the Veteran failed to report on 
the September 2009 scheduled examination date. By 
correspondence dated the prior month, the RO had notified the 
Veteran of the importance of reporting for any scheduled 
examination to the adjudication of her claims. Through an 
October 2009 Supplemental Statement of the Case (SSOC) the RO 
explained that without the Veteran's attendance at another 
examination, essential information for rating purposes could 
not be obtained.      The Veteran has not since contacted the 
RO requesting that the examinations be rescheduled.

Under 38 C.F.R. § 3.655(b), when a claimant, without good 
cause, fails to report for  an examination scheduled in 
conjunction with an original compensation claim,            
the claim shall be rated based on the evidence of record. As 
the instant claims arise from an original award of VA 
disability compensation, the appropriate procedure is to 
review and adjudicate these claims based on the existing 
record. The Board will therefore decide the claims based upon 
the medical evidence already on file. 

Low Back Strain

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine. 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

The Veteran's low back disorder must therefore be evaluated 
under both the former and revised criteria, though the 
revised criteria may not be applied at any point prior to the 
effective date of the change. See 38 U.S.A. § 5110(g) (West 
2002 & Supp. 2009); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior 
to September 26, 2003, pertained to lumbosacral strain, and 
provided for a 10 percent rating for lumbosacral strain with 
characteristic pain on motion. A 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position. A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 

Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine. A 10 percent rating 
was warranted for slight limitation of motion;         a 20 
percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion. 
The terms "moderate" and "severe" among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Since the September 26, 2003 regulatory revision, lumbosacral 
strain is to be evaluated in accordance with VA's General 
Rating Formula for Diseases and Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 
 
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. For the 
thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction. See 38 C.F.R. § 
4.71a, Plate V. 
 
Normal range of motion for the lumbar spine consists of 
forward flexion from 0 to 90 degrees; extension from 0 to 30 
degrees; lateral flexion to 30 degrees in either direction; 
and lateral rotation to 30 degrees in either direction. See 
38 C.F.R.            § 4.71a, Plate V. 

While the Veteran was still on active duty service she 
underwent a January 2003 VA orthopedic examination. The 
Veteran complained of intermittently having low back pain. 
Evaluation of the lumbar spine then revealed flexion to 90 
degrees, extension to 15 degrees, and right and left lateral 
flexion to 25 degrees. The examiner considered all of these 
findings to be normal. There was normal gait, and normal 
station. Straight leg raising ability was to 90 degrees 
bilaterally. Infrapatellar and Achilles tendon reflexes were 
3/3 bilaterally. 

The overall impression was of a normal evaluation of the 
lumbar spine. The VA examiner could not ascribe any physical 
diagnosis nor attribute any physical impairment to the 
Veteran's complaint. 

On a June 2003 VA general examination, the Veteran described 
daily low back pain that was 4/10 in severity, and at times 
kept her from sleeping. The Veteran reported that prolonged 
standing of more than two hours or sitting more than one hour 
caused further pain. She took over-the-counter pain 
relievers. There were flare-ups three times per week. She did 
not wear a brace or use a cane. Objectively, there   was no 
guarding. The lumbar spine had range of motion of flexion to 
60 degrees with pain, extension to 30 degrees with pain, 
lateral flexion 20 degrees bilaterally and rotation 35 
degrees. There was tenderness along the lumbar spine area and 
pain with movement. Straight leg raising was negative. There 
was no atrophy in the back muscles. The diagnosis was lumbar 
strain, x-ray normal, mild functional loss due to pain and 
decreased range of motion. 

Records of VA outpatient treatment indicate in October 2003 a 
consultation for symptoms that included low back pain. The 
assessment was chronic back pain,  with negative x-rays since 
June 2003. On clinical evaluation in January 2004,       the 
Veteran reported a continuing history of low back pain. The 
Veteran's active range of motion in the low back appeared to 
be within functional limits.              The Veteran was 
noted to have some mild tenderness at bilateral L4-S1 areas 
but no palpable muscle spasms noted. Gait appeared non-
antalgic. The impression was chronic low back pain of 
probable muscular origin. The Veteran then commenced a course 
of outpatient physical therapy over several months. A more 
recent record from October 2008 shows the Veteran requested 
and received a spandex back brace for treatment of chronic 
low back pain.

The Board has reviewed the medical evidence in view of the 
applicable rating criteria, including insofar as all 
pertinent revisions to the rating standard. It is determined 
that effective September 26, 2003, a 20 percent rating for 
low back strain may be assigned. 

Considering the time period from the April 10, 2003 effective 
date of service connection up until the September 26, 2003 
regulatory revision, during which the old rating criteria 
apply, an evaluation no higher than 10 percent remains 
warranted. The Veteran did not manifest signs or symptoms 
corresponding to the award of the next higher 20 percent 
rating for lumbosacral strain under Diagnostic Code 5295, of 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position. To the 
contrary, a January 2003 VA examination was absent 
diagnosable back pathology. A June 2003 examination did 
reveal lumbar spine tenderness and described functional loss, 
but found no indication of muscle atrophy, severe muscle 
spasm, or total loss of lateral spine motion. The Veteran 
likewise did not have constituent symptoms of the highest 
assignable 40 percent rating under Diagnostic Code 5295, 
including listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, and abnormal mobility on forced 
motion. 

Also applicable is Diagnostic Code 5292 predicated on 
limitation of motion.        The Veteran retained 60 degrees 
of forward flexion on range of motion testing out of the 
normal 90 degrees. This is most consistent with a slight 
level of limitation of motion, rather than a more moderate 
level that would correspond to an increased rating of 20 
percent. The Board recognizes that the VA examiner identified 
pain on motion without quantifying any additional lost motion 
due to pain, fatigue, weakness, or other factors. While such 
findings are required by the holding in DeLuca, it is 
emphasized that the scheduled examination for which the 
Veteran failed to report was to provide such findings. The 
Board is limited to presently evaluating the Veteran's claim 
on the available evidence at hand, which substantiates no 
more than slight limitation of motion for the initial 
timeframe under review. 

Since the September 26, 2003 regulatory revision, there is a 
basis in the record to assign an increased rating to 20 
percent. The June 2003 VA examination findings establish 
forward flexion of no more than 60 degrees. This corresponds 
to a              20 percent evaluation under the applicable 
General Rating Formula. See 38 C.F.R.  § 4.71a, Diagnostic 
Code 5237. Notably, on a January 2004 VA outpatient 
evaluation the Veteran was found to have range of motion 
"within functional limits." This suggests potentially at or 
near full range of motion. Nonetheless,         the Board 
will resolve reasonable doubt in the Veteran's favor on the 
severity of service-connected disability, and accept the 
objective results of the June 2003 VA examination as the most 
definitive. See 38 C.F.R. § 3.102. Thus, a 20 percent rating 
for low back strain is assigned from September 26, 2003 
onwards. The basis for increased rating having been set 
forth, it briefly warrants mention that no higher rating is 
available under the revised criteria, absent further 
limitation of motion, or anklyosis within the thoracolumbar 
spine. The former rating criteria are also still applicable, 
but likewise do not substantiate an increased rating, absent 
worsening signs of lumbosacral strain, or severe limitation 
of motion. 

Accordingly, a higher evaluation of 20 percent for low back 
strain is assigned from September 26, 2003 to the present, 
under provisions of the VA rating schedule.   The increase 
from 10 to 20 percent for low back strain constitutes a 
"staged rating" per the Fenderson decision, based on an 
increase in severity in disability since the effective date 
of the grant of service connection. Apart from this award, 
there are no further measurable increases in disability that 
would warrant additional application of staged rating to 
accurately reflect the degree of service-connected 
disability. 

Right Great Toe Injury Residuals

The report of a January 2003 VA orthopedic examination notes 
the Veteran's report that two years previously she had 
dropped a battery on her right hallux and bruised it. 
According to the VA examiner, there was no residual from 
this. There was no tenderness, and no deformity noted. 
On a June 2003 orthopedic examination, the Veteran described 
having occasional numbness in the right great toe, without 
swelling. She did not need to take pain relief medication for 
it. Objectively, her right great toe had normal flexion and 
extension when compared to the left, however, it had 
decreased sensation.              The diagnosis was status-
post traumatic injury to the right great toe, x-ray normal, 
with residual numbness, and mild functional loss. 

38 C.F.R. § 4.71a, Diagnostic Code 5284 pertains to the 
evaluation of injuries of  the foot. This diagnostic code 
provides that a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating for moderately severe foot 
injuries,        and a 30 percent rating for severe foot 
injuries. With actual loss of use of the foot,        a 40 
percent rating is warranted.

Based on the competent evidence of record, an initial 
noncompensable rating for residuals of a right great toe 
injury remains warranted. Under Diagnostic Code 5284, 
assignment of a 10 percent evaluation requires evidence of a 
moderate foot injury. The initial evaluation for this claimed 
condition on VA examination in January 2003 was entirely 
negative. On examination again in June 2003,               
the Veteran described some loss of sensation in the right 
great toe due to an injury during service. However, range of 
motion was within normal limits. The actual symptomatology 
shown therefore does not comprise an injury at or near 
moderate in level of severity. The June 2003 VA examiner's 
characterization of mild functional loss affecting the right 
great toe, similarly indicates a level of impairment markedly 
lower than that corresponding to a 10 percent rating under 
Diagnostic Code 5284. Following the June 2003 examination, 
there is no other available medical information for rating 
purposes regarding treatment of right great toe injury 
residuals. A noncompensable rating is therefore warranted 
under Diagnostic Code 5284.

The Board has considered other potentially applicable 
diagnostic codes, however there is no indication of 
metatarsalgia evaluated under Diagnostic Code 5279, or 
structural condition of hallux valgus or hallux rigidus under 
Diagnostic Codes 5280 and 5281, respectively. 

Hence, a noncompensable rating for right great toe injury 
residuals remains warranted under the rating schedule. A 
higher rating is not assignable at any point, including under 
the principles pertaining to staged rating permitting 
incremental increases in disability rating where there has 
been a measurable worsening in severity from the effective 
date of service connection. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that her service-
connected disabilities under evaluation have caused her 
marked interference with employment, meaning above and beyond 
that contemplated by the current schedular ratings. Records 
of VA outpatient treatment as recent as October 2008 reflect 
that the Veteran is employed on a full-time basis. 
The Veteran's service-connected low back and right great toe 
disorders also          have not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board is denying a higher initial rating for low 
back strain from April 10, 2003 to September 25, 2003, but 
granting a 20 percent rating since September 26, 2003. The 
Board is denying the claim for an initial compensable rating 
for residuals of a right great toe injury. To the extent any 
further increase in compensation is sought, the preponderance 
of the evidence is unfavorable, and hence the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009). See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating in excess of 10 percent for low back strain 
from April 10, 2003 to September 25, 2003, is denied.

A 20 percent rating for low back strain since September 26, 
2003 is granted, subject to the law and regulations governing 
the payment of VA compensation benefits. 

An initial compensable rating for right great toe injury 
residuals is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


